Citation Nr: 1607739	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-10 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1988 to September 2000 and from January 2003 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2012, the Board remanded the case to the AOJ for additional development and consideration.  It now returns for appellate review.

As noted in the November 2012 Board remand, the matters of whether there is clear and unmistakable error in an October 2008 rating decision which denied service connection for a left knee disorder and granted an effective date of August 20, 2008 for an increased disability rating of 30 percent for service-connected irritable bowel syndrome with pancreatitis have been raised by the record.  See November 9, 2012 Written Brief Presentation.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim of service connection for a left ankle disorder.

Pursuant to the November 2012 Board remand, an April 2013 VA examination report includes the opinion that it is less likely than not that the Veteran's left ankle disorder was incurred in or caused by his injury in service because there is no indication of a left ankle problem in the service medical records or of a chronic ankle problem in the post service records.  The examiner attributed the Veteran's complaints to a lipoma which "would not be caused by injury."  As noted in the November 2012 Board remand, the Veteran has provided a credible account of an in-service ankle injury (falling into a foxhole while on guard duty).  [Further, the Veteran's service personnel records confirm that he served in Southwest Asia from December 1990 to April 1991 and that he participated in combat.  In light of his contentions that he injured his left ankle during a combat situation, the Board notes that he is entitled to consideration of his claim under the relaxed evidentiary standards afforded in 38 U.S.C.A. § 1154(b).]  The Veteran claims that his inservice left ankle injury has resulted in persistent pain and impaired ambulation.  Because the April 2013 opinion does not address the Veteran's competent allegations of ongoing left ankle complaints since his inservice injury (or provide an opinion as to the secondary theory of entitlement, as requested in the November 2012 Board remand), it is inadequate and another medical opinion should be obtained.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Records of ongoing VA and private treatment for left ankle complaints may contain pertinent information (VA records are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his left ankle disorder.  The claims file must be made available to the examiner for review in conjunction with the examination.  Based on review of the record and interview/examination of the Veteran, the examiner should address the following:

a)  Please identify (by medical diagnosis) each left ankle disability entity found, to include internal derangement (diagnosed on March 2008 VA examination) and lipoma (diagnosed on April 2013 VA examination). 

b)  Please identify the likely etiology for each left ankle disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service, including his left ankle injury therein?  The examiner is to specifically consider and address the Veteran's competent assertions regarding his inservice left ankle symptoms and postservice continuity of such symptoms.

c)  If the examiner determines that the Veteran has a left ankle disorder that did not have its onset in service and is not otherwise related to service, he or she should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that such is aggravated by any of his currently service-connected disabilities, to specifically include an altered gait due to his service-connected low back disorder.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

